PER CURIAM.
Appellant seeks review of an order denying his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. The trial court correctly determined that appellant was not entitled to relief on any of the issues properly raised in the motion. Therefore, we affirm the trial court’s order as to those issues.
In his 3.850 motion, appellant also sought a belated appeal alleging ineffective assistance of trial counsel due to failure to file a timely requested notice of appeal. We treated the request as a petition for belated appeal, concluded the petition was facially sufficient, and issued an order to show cause to the state. See Dubois v. State, 705 So.2d 713 (Fla. 1st DCA), review dismissed, 717 So.2d 538 (Fla.1998). In response, the state has alleged a good faith basis for disputing the factual allegations in the petition for belated appeal. Therefore, by unpublished order issued on this date, we relinquish jurisdiction to the circuit court for appointment of a special master to serve as commissioner for this court to conduct an evidentiary hearing on the petitioner’s entitlement to a belated appeal. See Wessells v. State, 23 Fla. Law Weekly D1475, 737 So.2d 1103 (Fla. 1st DCA 1998); Schubert v. State, 23 Fla. Law Weekly D1353, 737 So.2d 1102 (Fla. 1st DCA 1998).
JOANOS, WOLF and LAWRENCE, JJ., CONCUR.